ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_04_FR.txt. 541

OPINION INDIVIDUELLE DE M. KOROMA
[Traduction ]

Question de la carence procédurale du point de vue de la violation — Conclu-
sions de la Cour — Doutes — Force obligatoire des ordonnances en indication
de mesures conservatoires aux termes du Statut de la Cour — Nécessité d’user
de prudence afin de ne pas jeter le doute sur les ordonnances rendues par le
passé.

1. Tout en souscrivant aux décisions de la Cour en l’espèce, je nour-
ris certains doutes quant à une ou deux conclusions, d’autant qu’elles
figurent également dans le dispositif de l’arrêt.

2. L'Allemagne a prié la Cour de dire et juger que

«en appliquant des règles de leur droit interne, notamment la doc-
trine dite de la «carence procédurale», qui ont empêché Karl et Wal-
ter LaGrand de faire valoir leurs réclamations au titre de la conven-
tion de Vienne sur les relations consulaires, et en procédant finale-
ment à leur exécution, les Etats-Unis ont violé obligation juridique
internationale, dont ils étaient tenus à l'égard de l'Allemagne en
vertu du paragraphe 2 de l’article 36 de la convention de Vienne, de
permettre la pleine réalisation des fins pour lesquelles sont prévus les
droits énoncés à l’article 36 de ladite convention».

3. Au paragraphe 125 de l'arrêt, la Cour constate

«quelle peut établir la violation d’une obligation internationale. Si
nécessaire, elle peut aussi constater qu'une loi interne a été la cause
de cette violation. La Cour, en la présente instance, a conclu,
lorsqu'elle a traité de la première et de la deuxième conclusion de
l'Allemagne, à la violation des obligations existant au titre de
l’article 36 de la convention de Vienne. Mais elle n'a pas trouvé de
loi américaine, de fond ou de procédure, qui, par nature, soit incompa-
tible avec les obligations que la convention de Vienne impose aux
Etats-Unis.» (Les italiques sont de moi.)

La Cour ajoute cependant que:

«En la présente instance, la violation du paragraphe 2 de l'ar-
ticle 36 a découlé des circonstances dans lesquelles a été appliquée la
règle de la carence procédurale, et non de la règle elle-même. » (Les
italiques sont de moi.)

Plus haut dans son arrêt, la Cour avait affirmé:

«Dans ces conditions, la règle de la carence procédurale a eu pour

79
LAGRAND (OP. IND. KOROMA) 542

effet d'empêcher «la pleine réalisation des fins pour lesquelles les
droits sont accordés en vertu du présent article ».» (Par. 91; les ita-
liques sont de moi.)

4. Au paragraphe 2 de son article 36, la convention de Vienne dispose:

«Les droits visés au paragraphe 1 du présent article doivent
s'exercer dans le cadre des lois et règlements de l'Etat de résidence,
étant entendu, toutefois, que ces lois et règlements doivent permettre
la pleine réalisation des fins pour lesquelles les droits sont accordés
en vertu du présent article.»

Cette disposition définit ainsi la manière dont les droits visés au para-
graphe | doivent être exercés et leurs conditions d'application.

5. Parmi les droits énoncés au paragraphe | de l’article 36 figurent: le
droit de demander aux autorités compétentes de l'Etat de résidence d’avi-
ser sans retard le poste consulaire de l'Etat d'envoi d’une arrestation ou
d’une mise en détention; le droit à ce que toute communication adressée
au poste consulaire par une personne arrêtée ou incarcérée soit transmise
sans retard par les autorités de l'Etat de résidence: le droit de l'Etat
d'envoi de voir ses ressortissants informés de leur droit de notification
consulaire, A mon sens, ces droits sont ceux qui sont visés au para-
graphe 2 de l’article 36 de la convention et ils obligent l'Etat de résidence.
Aussi leur violation suppose-t-elle que les autorités compétentes de l'Etat
de résidence ont manqué à l'obligation de les respecter. À l'évidence, la vio-
lation en question dans la présente affaire n’est imputable ni à la règle de
la carence procédurale, ni à son application. Ce n'est pas à cause de la
règle de la carence procédurale que les frères LaGrand n’ont pas été
informés en temps opportun de leurs droits à la protection ou à l’assis-
tance consulaires. Je ne pense pas que l’on puisse considérer que la règle
ou son application a constitué violation du paragraphe 2 de l'article 36 de
la convention, car ce n’est pas cette règle qui a empêché de donner plein
effet aux droits énoncés au paragraphe 1 de l’articie 36. Comme la Cour
l’a d’ailleurs dit elle-même, la doctrine de la carence procédurale n’est pas
en soi contraire aux obligations contractées par les Etats-Unis en vertu de
la convention. En revanche, dire que la violation du paragraphe 2 de
l'article 36 est due non pas à la règle en tant que telle, mais à son applica-
tion, est à la fois incohérent et injustifiable. En formulant ainsi sa conclu-
sion, la Cour semble dire que la règle est à la fois en conformité et en
contradiction avec les obligations imposées par la convention aux Etats-
Unis. Si, comme elle semble le penser, la Cour reconnaît que la règle fait
partie intégrante de la justice pénale aux Etats-Unis, elle ne peut en même
temps dire que c’est son application en l'espèce qui est à l’origine de la
violation par les Etats-Unis de leurs obligations. A mon avis, la question
sur laquelle la Cour aurait dû se prononcer était non pas celle de savoir si
certains aspects de la procédure pénale étaient à l’origine de la violation
des obligations, ce qui n’était pas le cas, mais plutôt celle de savoir si la
violation des obligations imposées par la convention était due au non-

80
LAGRAND (OP. IND. KOROMA) 543

respect des dispositions pertinentes. C'est-à-dire qu’il y aurait de toute
manière eu violation des obligations en question dans la mesure où la dis-
position pertinente de la convention n’avait pas été respectée, indépen-
damment des questions de procédure pénale.

6. Afin de dissiper tout malentendu quant à ma position, je tiens à pré-
ciser que J'adhère pleinement au principe selon lequel chacun a droit à
des garanties judiciaires, dont le droit d’interjeter appel contre une
condamnation ou une décision, principe adopté par les Etats du monde
entier. Pour moi, la question principale sur laquelle la Cour était appelée
à se prononcer était celle de savoir si les Etats-Unis — en n’informant pas
en temps opportun l'Allemagne et les frères LaGrand des droits qui leur
étaient reconnus par la convention — s'étaient soustraits à l’obligation
que la convention leur imposait à l'égard de l'Allemagne. La Cour devait
également déterminer le mode de réparation approprié de cette violation.

7. Je ne peux pas non plus souscrire totalement au raisonnement sur
lequel s’appuie la Cour pour parvenir à la conclusion qu’elle énonce sur
l’article 41 du Statut. La véritable question consistait à déterminer si
l'ordonnance en indication de mesures conservatoires rendue par la Cour
le 3 mars 1999 liait les Etats-Unis, et non à s'engager dans l'interprétation
de l’article 41 du Statut. Je ne pense pas que la jurisprudence de la Cour
à cet égard soit incertaine, pas plus que je n’adhére à la théorie de l’ambi-
guité linguistique de cette disposition. Pour moi, le sens en est clair et
sans équivoque et ni sa signification, ni son objet ne peuvent préter a
contresens. Cette disposition fait également partie du Statut de la Cour.
Une ordonnance en indication de mesures conservatoires a pour objet et
pour but de préserver et protéger Jes droits et intéréts des parties a une
instance devant la Cour en attendant que celle-ci rende une décision défi-
nitive. C’est la Cour qui accueille ou rejette une demande de mesures
conservatoires. Par voie de conséquence, lorsque la Cour rend une ordon-
nance en application du Statut, l'ordonnance a force obligatoire. Si tel
n’était pas le cas, il serait vain de rendre une ordonnance, puisqu'elle
serait vouée à l'échec. C’est ainsi que je comprends cette disposition et
c’est ainsi qu’il faut entendre le présent arrêt, et non comme jetant le
doute, bien qu’invclontairement, sur les ordonnances en indication de
mesures conservatoires que la Cour a rendues jusqu'ici.

8. Enfin, en ce qui concerne le point 7 du paragraphe 128 du dispositif
de l’arrêt, comme je l'ai déjà dit, je suis d’avis que chacun, quelle que soit
sa nationalité, a droit à des garanties judiciaires fondamentales, dont le
droit de faire appel d’une condamnation ou d’une peine ou d’en deman-
der la revision, sans qu'aucune considération de nationalité n’entre en
ligne de compte. Autrement dit, la procédure judiciaire doit être équitable
et régulière.

(Signé) Abdul G. Koroma.

81
